Citation Nr: 1114274	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-49 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for cancer of the lung, to include as due to herbicide exposure.  

2.  Entitlement to service connection for cancer of the trachea, to include as due to herbicide exposure.  

3.  Entitlement to service connection for cancer of the chest, to include as due to herbicide exposure.  

4.  Entitlement to an initial rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, service connection was established for PTSD and a 50 percent rating was assigned.  Service connection was denied for cancer of the lung, trachea, and chest.  The Veteran submitted a timely notice of disagreement (NOD), and this appeal ensued.  

The issue of an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below.  That issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Cancer of the lung was not shown in service and has not been shown since service.  

2.  Cancer of the trachea was not shown in service and has not been shown since service.  

3.  Cancer of the chest was not shown in service and has not been shown since service.  


CONCLUSIONS OF LAW

1.  Cancer of the lung, to include as due to exposure to herbicide, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  Cancer of the trachea, to include as due to exposure to herbicide, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

3.  Cancer of the chest, to include as due to exposure to herbicide, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, an April 2009 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, Social Security Administration (SSA) records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the April 2009 letter mentioned above.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Where a Veteran, who served for ninety days on active duty, develops cancer to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1) (West 2002 & Supp. 2009).

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600- 42608 (2002); Notice, 68 Fed. Reg. 27630- 27641 (2003); and Notice, 72 Fed. Reg. 32395-32407 (2007).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2010).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2009).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2010).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2010).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran claims service connection is warranted for caner of the lung, trachea, and chest.  Specifically, he reports that these conditions were diagnosed at the VA facility in West Haven, Connecticut, in the early 1990s and that they resulted from his exposure to herbicides during service.  (See, e.g., VA FORM 21-4138 from December 2008.)  In a July 2009 statement, the Veteran claimed that cancer (of the back) was diagnosed at a VA facility in 1990.   

Review of the STRs, including the reports of entrance and separation examination, contain no complaints, finding, history, diagnoses, or treatment of cancer of the lung, trachea, or chest.  On a broader scope, STRs include absolutely no complaints of, or treatment for a lung, trachea or chest problem of any sort.  

Similarly, private records dated from the 1970s through the late 1980s are negative for complaints, findings, history, diagnoses, or treatment of cancer of the lung, trachea, or chest.  These records essentially reflect treatment for injuries sustained in post service accidents in the early 1970s (femur fracture) and in the 1980s (fracture of the femoral neck).  Effective December 1985, the Veteran was awarded Social Security disability benefits based on a fracture of the right femoral neck.  Social Security Administration records associated with the claims folder are silent for any reference to cancer of the lung, trachea or chest.

Attempts to obtain VA records from the facility in West Haven, Connecticut, dated in the early 1990s proved to be unsuccessful as it was reported that no such records were available.  Added to the claims file, however, were VA records dated from 1999 through 2005 which essentially reflect treatment for cysts, skin lesions, and nodules on various parts of the body, to include the hands, thighs, and back.  It was noted that there was no history of skin cancer or melanoma and none was diagnosed.  The Veteran underwent excision of numerous nodules.  

A private physician, (K.K., M.D.), reported in July 2008 that a barium swallow X-ray was performed due to dysphasia.  There was distal esophageal narrowing and irregularity highly suspicious for malignancy.  The Board notes, however, that there is no further report of malignancy.  

Subsequently dated records include a VA PTSD examination in January 2009.  Although requested, the Veteran did not submit any additional records documenting treatment for cancer of the lung, trachea or chest.  

On the basis of the STRs cancer of the lung, trachea, or chest was not affirmatively shown to have been present during service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

On the question of whether service connection may be granted on the basis that the claimed disease was first diagnosed after service, considering all the evidence, including that during and after service, under 38 C.F.R. § 3.303(d), cancer of the lung, trachea, or chest, has not been diagnosed.

Moreover, these types of cancer are not conditions under case law which have been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Nevertheless, under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Cancers of the lung, trachea, or chest, are not simple medical conditions, as noted in Jandreau, that a lay person is competent to identify.

Where, as here, there are questions of diagnoses, not capable of lay observation, and the claimed disabilities are not simple medical conditions, and as no factual foundations have been made to establish that the Veteran is qualified through education, training, or experience to offer medical diagnoses, competent medical evidence is required to substantiate the claims.  Therefore his statements are excluded and are not to be considered as evidence of current disabilities.

In the absence of competent evidence of a diagnoses of cancer of the lung, trachea, or chest, since service or currently, there can be no valid claim of service connection.  And the Board need not reach the question of whether or not the Veteran was exposed to Agent Orange.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For this reason, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b (West 2002 & Supp. 2009).


ORDER

Entitlement to service connection for cancer of the lung, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for cancer of the trachea, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for cancer of the chest, to include as due to herbicide exposure, is denied.  


REMAND

In statements of record, the Veteran asserts that the manifestations of his service-connected PTSD have worsened.  He argues that the current rating does not reflect the severity of his disability.  The Board notes that the Veteran last had a comprehensive VA examination in January 2009.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected PTSD on appeal, more contemporaneous examinations are warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

Prior to arranging for the Veteran to undergo further examination, the RO/AMC should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes outpatient treatment records from the West Haven, Connecticut, VA medical center (VAMC), dated through January 2009.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding medical records from the West Haven VAMC, dated from January 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated the Veteran for PTSD since January 2009.  These should include (but are not limited to) West Haven, Connecticut VAMC medical records.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the RO/AMC should arrange for the Veteran to undergo a VA psychiatric examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Review PTSD and Mental Disorder Examinations.  As part of the examination, the examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD.  The psychiatrist or psychologist indicate which of the following, (a), (b), (c), or (d), best describes the impairment caused by the PTSD:

(a)  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or

(b)  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; or 

(c)  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; or

(d)  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

Adequate reasons and bases are to be provided to support any opinion offered by the examiner.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  Thereafter, the RO/AMC should readjudicate the claim of entitlement to an initial rating in excess of 50 percent for PTSD in light of all pertinent evidence and legal authority.

5.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to each issue currently on appeal.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


